Citation Nr: 0115879	
Decision Date: 06/11/01    Archive Date: 06/18/01	

DOCKET NO.  00-22 561A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at the North Florida Regional 
Medical Center on January 12, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from December 1951 to December 
1954.  He was a prisoner of war of the North Korean 
Government from September 1952 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 denial of a claim for 
payment or reimbursement by the Malcolm Randall VA medical 
center (VAMC) in Gainesville, Florida.  


REMAND

In order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions.  There must be a showing that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical 
services for reasons set forth in 
38 C.F.R. § 17.47(i) (formerly 
§ 17.48(j)) (2000); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(formerly § 17.80) (2000).  No payment or reimbursement of 
unauthorized medical expenses will be made under 
circumstances where treatment is procured through private 
sources in preference to available Government facilities.  38 
C.F.R. § 17.130 (formerly § 17.89) (2000).  

In the present case, the evidence of record shows that in a 
September 2000 statement, the veteran's principal treating 
physician indicated that the veteran had undergone an 
echocardiogram study on January 11, 2000, and this reportedly 
showed some abnormality.  The report of the study is not of 
record.  The veteran also underwent an adenosine myocardial 
profusion scan on January 3, 2000.  This reportedly showed 
fixed inferior defect with mild ischemia with no significant 
wall motion abnormalities associated with "perserved 
ejection fraction."  (The reports of these studies are not 
of record.)  The physician indicated that he referred the 
veteran to the North Florida Regional Medical Center for 
heart catheterization because he felt this was a "life or 
death" situation and the veteran needed the procedure 
immediately.  However, the summary pertaining to the 
hospitalization in question shows that the veteran was not 
seen at the hospital until the following day, January 12, 
2000, and the report also indicates that the veteran was 
"electively" admitted for a cardiac catheterization.  There 
is no indication of record from the physician as to exactly 
why he believed the situation was one involving "life or 
death."  Moreover, there is no indication that VA undertook 
development of the case to obtain expert medical opinion on 
the question of whether the condition for which the veteran 
was seen was emergent within the meaning of 38 C.F.R. 
§ 17.120.  Consequently, the Board finds that further 
evidentiary development is required to obtain medical 
evidence on this question.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) has been enacted during the pendency of this 
appeal.  The VCAA has clarified VA's duty to assist claimants 
in developing evidence pertinent to a claim and eliminated 
the previous requirements that a claim be well grounded 
before VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
The originating agency should ensure that the requirements of 
the newly enacted VCAA are met.

Accordingly, the case is REMANDED for the following 
development:

1.  The originating agency must review 
the claims folder and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is completed.  
In particular, the originating agency 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  Development should include, 
among other things, making reasonable 
efforts to obtain relevant records of 
treatment from the physician who prepared 
the September 2000 correspondence, and 
all relevant records from the North 
Florida Regional Medical Center.

2.  The physician who prepared the 
September 2000 correspondence should be 
contacted and given an opportunity to 
explain why he believes the heart 
catheterization he recommended for the 
veteran in January 2000 involved a life 
or death situation.  The physician should 
also be asked to provide copies of an 
echocardiogram study done on the veteran 
on January 11, 2000, and an adenosine 
myocardial profusion scan reportedly done 
on January 3, 2000.  He should be asked 
to comment on whether delay to obtain the 
procedure at VA would have been hazardous 
to the veteran's health.

3.  A VA physician with expertise in 
disorders of the heart should be asked to 
review the available record, including 
all private medical opinions, and provide 
an opinion as to whether the procedure 
done on January 12, 2000, was emergent 
(of such a nature that delay would have 
been hazardous to life or health).  
Detailed reasons for the opinion should 
be provided.  Additionally, the 
originating agency should ascertain the 
availability of VA facilities to perform 
such a procedure during the time frame of 
January 11 and January 12, 2000.  

4.  The originating agency should 
thereafter re-adjudicate the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the originating agency.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this remanded issue.

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the originating agencies to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


